UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7523


JAMES L. MILLER,

                Petitioner - Appellant,

          v.

AIR FORCE CLEMENCY AND PAROLE BOARD,

                Respondent – Appellee,

          and

ANTHONY SANGIACOMO, Chief U.S. Probation Officer,

                Defendant,

JOSEPH GIACOBBE, Chief U.S. Probation Officer,

                Respondent.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-02621-JFM)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James L. Miller, Appellant Pro Se.       Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             James    L.    Miller       appeals    the     district       court’s      order

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2011)    petition.         We    have     reviewed      the      record    and     find   no

reversible      error       in     the     court’s         rejection        of     Miller’s

ineffective assistance of counsel claims.                        Because Miller fails

to challenge in his informal brief the court’s disposition of

his remaining claims, he has forfeited appellate review of those

claims.      See     4th   Cir.    R.     34(b)    (confining       review       to    issues

raised in appellant’s brief).                   Accordingly, we affirm for the

reasons    stated     by   the    district        court.         Miller    v.    Air   Force

Clemency & Parole Bd., No. 1:10-cv-02621-JFM (D. Md. Sept. 20,

2011).     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented        in    the     materials

before    the   court      and    argument      would      not    aid     the    decisional

process.



                                                                                   AFFIRMED




                                            3